Citation Nr: 9917699	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to a compensable disability rating for scar, 
anteromedial aspect, right ankle, secondary to excision of 
benign fibroma.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESSES AT HEARING ON APPEAL

Veteran and O.M.


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a disability rating in 
excess of 30 percent for the veteran's PTSD and a compensable 
disability rating for his right ankle scar. 

In a VA Form 9 submitted in June 1995 in connection with a 
prior claim, the veteran stated that he was requesting 
"retroactive payment" for his PTSD "back to the original 
date" his application was submitted.  The record shows that 
prior to the grant of service connection for PTSD in a March 
1995 rating decision, service connection had previously been 
denied in a November 1986 rating decision.  The veteran's 
statement clearly raises a claim for an earlier effective 
date.  This issue has not been adjudicated by the RO, nor is 
it in appellate status, as no notice of disagreement has been 
filed.  It is therefore appropriate to refer this claim to 
the RO.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Accordingly, this claim is referred to the RO for 
appropriate action.


REMAND

Additional evidentiary development is needed on the veteran's 
claims prior to further disposition.

VA regulations require that a physical examination be 
conducted when evidence indicates that there has been a 
material change in a disability or where it is necessary to 
determine the current severity of a disability.  38 C.F.R. 
§ 3.327(a) (1998).  However, the veteran has not been 
provided a VA psychiatric examination since 1997 or a VA scar 
examination since 1995.  It is necessary to provide him VA 
examinations in order to evaluate the current severity of his 
PTSD and right ankle scar since he testified that these 
conditions have worsened.  See Snuffer v. Gober, 10 Vet. 
App. 400, 402-403 (1997); see also Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) ("where the record does not adequately 
reveal the current state of the claimant's disability and the 
claim is well grounded, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination"). 

While this case is in remand status, the RO must obtain all 
of the veteran's treatment records from September 1998 to the 
present from the VA Medical Center in Jackson.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claims.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

It is not clear from the claims file whether the veteran is 
receiving any private psychiatric treatment.  At his hearing, 
it was indicated that he had seen his psychiatrist the prior 
day, which was the same person that had been treating him for 
fifteen years.  If the veteran is receiving any private 
psychiatric treatment, those records would be relevant to his 
claim.  Therefore, the RO should ask the veteran if he is 
receiving any private psychiatric treatment, and, if so, 
attempt to obtain these records.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

Accordingly, these claims are REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete treatment 
records, to include all mental health 
clinic notes and progress notes, intake 
assessments, and psychological tests from 
the VA Medical Center in Jackson from 
September 1998 to the present.  

2.  Ask the veteran if the psychiatrist 
who has been treating him for fifteen 
years, as indicated during his personal 
hearing, is at the VA Medical Center or a 
private facility.  If he is receiving 
treatment from a private psychiatrist, he 
should complete the necessary release, so 
that the RO may request records for his 
treatment.  If the RO is unable to obtain 
any private treatment records referenced 
by the veteran, tell him and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).

3.  After obtaining as many of the above 
treatment records as possible, schedule 
the veteran for VA psychiatric and scars 
examinations.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the psychiatric examiner in connection 
with the psychiatric examination.  The 
examiner is asked to indicate in the 
psychiatric examination report that he or 
she has reviewed the claims file.  

(a) Psychiatric examination:  All 
necessary tests and studies should be 
conducted in order to ascertain the 
severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.  The VA examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of the 
veteran's occupational impairment and any 
prior medical findings such as GAF 
scores. 

(b) Scars examination:  The examiner 
should indicate whether the scar on the 
anteromedial aspect of the veteran's 
right ankle (secondary to excision of 
benign fibroma) is tender, painful, 
adherent, ulcerated, or poorly nourished.  
The examiner should provide measurements 
for this scar and should measure the scar 
in as accurate a manner as possible. 

4.  Following completion of the above, 
review the claims folder and ensure that 
the examination reports include fully 
detailed descriptions of all opinions 
requested.  If any report does not, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998). 

5.  Thereafter, readjudicate the 
veteran's claims for increased disability 
ratings for his service-connected PTSD 
and right ankle scar.  If any benefit 
sought on appeal remains denied, provide 
the veteran and his representative a 
supplemental statement of the case, and 
allow an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed; however, he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109, 
112 (1995).

The purpose of this REMAND is to obtain additional medical 
evidence.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


